Title: To Thomas Jefferson from James Barry, 26 September 1801
From: Barry, James
To: Jefferson, Thomas


City of Washington. September 26th. 1801
The subscriber being interrested in property in this City and the regulations belonging thereto; & finding some deviations from the conduct heretofore observed by the Commissioners, He has to complain that in the compact formed between the Proprietors when they gave up half their property to the United States, it was considered, the City was to be laid off, & their lotts & squares surveyed out of the fund arising from that property given up, & the residue to be appropriated to the Public buildings &ca., altho not materially concerned in this part, He considers what property he bought from the Public, that the Commissioners had a right to have the Lotts measured & bounded for him, in fact it has been the practice heretofore, as it is also the practice [with other] […] of Lands & Lotts, that they allways survey & convey the sold lands to the purchasers, at their own expence, the Subscriber considered it the duty of the Commissioners, to mark out his Lotts at the public expence, but from the enclosed papers, it appears the Commissioners refuse doing so—He wrote them on the subject enclosing Mr King’s account receiving from them no satisfaction or inclination to do what he thinks just, He takes the liberty to transmit the same to the President of the United States for his decision—
James Barry
